Case 1:17-cr-00047-LPS Document 256 Filed 05/06/20 Page 1 of 6 PageID #: 1193



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,                 :
                                          :
      v.                                  :              Crim. No. 17-47-2-LPS
                                          :
ROQUE VALDEZ,                             :
                                          :
            Defendant.                    :
__________________________________________:


David C. Weiss, United States Attorney, and Whitney C. Cloud and Jennifer K. Welsh, Assistant
United States Attorneys, District of Delaware, Wilmington, Delaware.

       Attorneys for the United States


James F. Brose, Media, Pennsylvania.

       Attorney for Defendant




                                MEMORANDUM OPINION




May 6, 2020
Wilmington, Delaware
Case 1:17-cr-00047-LPS Document 256 Filed 05/06/20 Page 2 of 6 PageID #: 1194



STARK, U
STARK  U.S.
         S District JJudge:

       The Defendant, Roque Valdez (“Valdez” or “Defendant”), has pled guilty to conspiracy

to distribute 5 kilograms or more of cocaine, a violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and

846. (See D.I. 38 ¶¶ 1, 5) He has been detained since his arrest on May 6, 2017, exactly three

years ago. (See D.I. 239 (“Motion” or “Mot.”) ¶ 4) He faces a mandatory minimum sentence of

at least five or ten years of incarceration. (See id. ¶ 3) Valdez is currently being detained at the

Federal Detention Center in Philadelphia (“FDC”). (See D.I. 247 (“Resp.”) at 1)

       On April 15, 2020, Valdez filed a Motion for Temporary Release of Defendant Pursuant

to 18 U.S.C. § 3141(b). (D.I. 239) In his Motion, Valdez “contends the development of the

Covid-19 virus is a fact that was unknown to the Court at the time he was ordered detained, and

he believes it has a material bearing on whether he should remain detained.” (Mot. ¶ 7)

       Having reviewed the parties’ briefing, and for the reasons stated below, the Court will

deny Valdez’s Motion.

                                      LEGAL STANDARDS

       Based on the serious drug felony to which Defendant pled guilty, he became

automatically subject to detention, pursuant to 18 U.S.C. § 3143(a)(2), which provides:

               The judicial officer shall order that a person who has been found
               guilty of an offense in a case described [as including the offense of
               conviction in the instant case] and is awaiting imposition . . . of
               sentence be detained unless –

                        (A)(i) the judicial officer finds there is a substantial
               likelihood that a motion for acquittal or new trial will be granted;
               or (ii) an attorney for the Government has recommended that no
               sentence of imprisonment be imposed on the person; and

                       (B) the judicial officer finds by clear and convincing


                                                  1
Case 1:17-cr-00047-LPS Document 256 Filed 05/06/20 Page 3 of 6 PageID #: 1195



               evidence that the person is not likely to flee or pose a danger to any
               other person or the community.

       An order of detention pending sentencing imposed pursuant to § 3143(a)(2) can be

appealed pursuant to 18 U.S.C. § 3145(c). For a defendant to prevail on such a request, the

Court must find both: (1) clear and convincing evidence that the defendant, if released subject to

conditions, is not likely to flee or pose a danger to the safety of any other person or the

community, see 18 U.S.C. § 3143(a)(1); and (2) “it is clearly shown that there are exceptional

reasons why such person’s detention would not be appropriate.”1

                                           DISCUSSION

I.     Valdez Is Properly Detained Pursuant To § 3143(a)(2)

       It is undisputed that Valdez has pled guilty to an offense that triggers detention pending

sentencing pursuant to § 3143(a)(2). As he has pled guilty (as opposed to having been convicted

during a trial), and has not moved to withdraw his guilty plea, there is no possibility of acquittal

or a “new” trial. Nor has the government recommended a sentence of no incarceration.

Therefore, Valdez is properly detained pursuant to § 3143(a)(2) and is not eligible for release

under that provision of the statute.

II.    No “Exceptional” Reasons Have Been “Clearly Shown” To Release Valdez

       To release Valdez pursuant to § 3145(c), the Court has to find both (1) clear and

convincing evidence that Defendant, if released subject to conditions, is not likely to flee or pose

a danger to the safety of any other person or the community; and (2) “it is clearly shown that


       1
         Valdez’s Motion cites 18 U.S.C. § 3141(b) (Mot. at 1), but that provision does not
provide an independent basis for the relief he seeks. See § 3141(b) (“A judicial officer of a court
of original jurisdiction over an offense . . . shall order that, pending imposition or execution of a
sentence . . . a person be released or detained under this chapter.”).

                                                  2
Case 1:17-cr-00047-LPS Document 256 Filed 05/06/20 Page 4 of 6 PageID #: 1196



there are exceptional reasons why such person’s detention would not be appropriate.” The record

does not support Valdez on the first of these prerequisites. (Compare Mot. ¶¶ 8-10 (asserting

Valdez is U.S. citizen who would live with mother and brother in Arizona, has only a DUI

conviction, and “stands to have a significantly lower sentence if he appears for sentencing than if

he absconds”) with Resp. at 3-4 (describing evidence showing Defendant remains risk of flight

and danger to community))

        As importantly, Valdez cannot show exceptional reasons to justify his release. The only

basis he cites in this effort is the following:

                         Given the current pandemic and the likely rampant spread
                 in the FDC-Philadelphia if the virus enters the facility, Mr. Valdez
                 is concerned for his well-being.

                        ....

                         Mr. Valdez contends the development of the Covid-19
                 virus is a fact that was unknown to the Court at the time he was
                 ordered detained, and he believes it has a material bearing on
                 whether he should remain detained.

(Mot. ¶¶ 5, 7)

        The Court agrees, however, with the government:

                         The generalized existence of COVID-19 in the United
                 States does not constitute an “exceptional” reason for Valdez under
                 the second prong. Valdez is 41 years old. He does not claim to
                 have health problems or other risk factors that would make him
                 especially vulnerable to COVID-19. His motion relies solely on
                 general facts about the pandemic. Valdez makes no argument
                 specific to himself about why he believes his release is required.

(Resp. at 7; see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison



                                                  3
Case 1:17-cr-00047-LPS Document 256 Filed 05/06/20 Page 5 of 6 PageID #: 1197



alone cannot independently justify compassionate release, especially considering BOP’s statutory

role, and its extensive and professional efforts to curtail the virus’s spread.”))

       The record evidence supports a finding that officials at the FDC are taking reasonable and

prudent steps to prevent the spread of coronavirus within the facility and, to date, the best

available evidence suggests that their efforts have largely been successful. (See Resp. at 4-7

(detailing efforts BOP generally, and FDC specifically, have undertaken to manage risk of

COVID-19); www.bop.gov/coronavirus/index.jsp (last visited May 5, 2020); see also United

States v. Stevens, 2020 WL 1888968, at *4 (E.D. Pa. Apr. 16, 2020) (noting BOP’s precautionary

measures and absence of positive cases within FDC Philadelphia (as of April 16), and holding

that defendant’s generalized concerns and “speculation about possible future conditions at the

FDC” did not constitute exceptional reason for release under 18 U.S.C. § 3145(c)); D.I. 255

(government reporting that, as of May 1, 2020, no inmates and only two members of staff had

tested positive for COVID-19 at FDC)) As the Third Circuit recently stated in the context of a

defendant’s request to postpone his date of self-surrender to begin his incarceration, “the

existence of some health risk to every federal prisoner as the result of this global pandemic does

not, without more, provide the sole basis for granting release to each and every prisoner within

our Circuit.” United States v. Roeder, 2020 WL 1545872, at *3 n.16 (3d Cir. Apr. 1, 2020).

       Accordingly, the Court will deny Valdez’s Motion.

                                          CONCLUSION
       The Court is sympathetic to the concerns Valdez raises in his Motion and sincerely hopes

he will remain healthy and well during the remainder of his pretrial detention. In the Court’s

view, Valdez can be – and, as far as the record reveals, is being – held at FDC in a manner that is


                                                   4
Case 1:17-cr-00047-LPS Document 256 Filed 05/06/20 Page 6 of 6 PageID #: 1198



safe and protects his health, at least as well as it would be protected in the non-custodial setting

he requests.

       An appropriate order follows.




                                                  5
